Phillips:
Petitioner appeals from the determination by the respondent of a deficiency of $2,516.31 in income tax for 1920, arising from the computation of a gain from the sale of certain real estate.
*16FINDINGS OF FACT.
In 1920 the petitioner sold 8 twenty-foot lots on Eastern Parkway, Brooklyn, N. Y., for $38,025. On March 1, 1913, the fair market value of such lots was $35,000. Said lots were acquired by the petitioner in 1903 and their cost was less than the March 1, 1913, value. Subsequent .to March 1, 1913, petitioner paid $52.00 for assessments upon such Jots for local improvements.
In 1920 petitioner sold for $9,050 a fifty-foot plot on the corner of President Street and Kingston Avenue, Brooklyn, N. Y., which property had a fair market value on March 1, 1913, of $12,500. Subsequent to March 1, 1913, the petitioner paid assessments upon such property of $752.08 for local improvements. Such j>roperty was acquired by the taxpayer in 1903 and the cost was less than the selling price.
In 1920 the petitioner sold a fifty-foot plot of land on President Street, Brooklyn, N. Y., for $10,745, which plot had a fair market value on March 1, 1913, of $9,000. Subsequent to March 1, 1913, the petitioner paid $565.45 for assessments upon said plot for local improvements. The property was acquired by the petitioner in 1903 at a cost less than the value on March 1, 1913.
Upon such sales, the petitioner realized taxable gains of $4,151.89.
Decision will be entered, on %0 days' notice, under Rule 50.